                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BIRON M. CARITHERS,                                 CASE NO. 19-cv-02676-YGR
                                   7                   Plaintiff,
                                                                                             ORDER DISMISSING ACTION FOR FAILURE
                                   8             vs.                                         TO PROSECUTE

                                   9     FRANCES EVELYN GENEVIEVE SCHRIVER,
                                         ET AL.,
                                  10
                                                       Defendants.
                                  11

                                  12          On May 17, 2019, plaintiff Biron M. Carithers, proceeding pro se, filed a complaint
Northern District of California
 United States District Court




                                  13   against thirty-five (35) defendants. (Dkt. No. 1.) On August 19, 2019, the Court issued an order

                                  14   reminding plaintiff that pursuant to Federal Rule of Civil Procedure 4(m), he must serve the

                                  15   complaint in the above-referenced action within ninety (90) days of filing. (Dkt. No. 13.)

                                  16   Therein, the Court instructed plaintiff to file, by no later than Friday, September 6, either (1) proof

                                  17   of service(s); or (2) a written response to this order explaining his failure to comply with Rule

                                  18   4(m). (Id.) The Court also informed plaintiff that failure to timely file will result in dismissal of

                                  19   his complaint for failure to prosecute pursuant to Rule 4(m). (Id.)

                                  20          As of the date of this Order, plaintiff has not filed proof of service or any written response

                                  21   to the Court’s August 19, 2019 Order. Accordingly, the Court DISMISSES plaintiff’s action

                                  22   without prejudice for failure to prosecute pursuant to Rule 4(m).

                                  23          IT IS SO ORDERED.

                                  24

                                  25   Dated: October 9, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  26                                                        UNITED STATES DISTRICT COURT JUDGE
                                  27

                                  28
